Citation Nr: 0922511	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, son

ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in July 2006.  
In October 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision.  The 
Board remanded the claim in July 2008 for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO decision in November 2002 denied the 
Veteran's claim for service connection for a back injury.

2.  The evidence received since the November 2002 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied a claim for 
service connection for a back injury is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  Evidence received since the November 2002 rating denying 
service connection for a back injury is not new and material; 
accordingly, the claim is has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated February 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
Veteran another VCAA notification letter in January 2009 that 
fully complied with Dingess.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the 
identified relevant VA and private medical records are 
associated with the claims file.  The Board acknowledges the 
Veteran's contention that not all of the service treatment 
records have been associated with the claims file.  The 
record reflects that the RO has made every reasonable attempt 
to locate and obtain any available service records.  The 
National Personnel Records Center (NPRC) has repeatedly 
indicated that no further records are available; it has also 
suggested the possibility that the Veteran's records were 
destroyed in the 1973 fire at the NPRC.  The RO has made 
additional requests for records as part of the current 
appeal, but no records have been located.  Under the 
circumstances, the Board must conclude that the RO has fully 
met the duty to assist the appellant in this case and that no 
useful purpose would be served by further delaying appellate 
review for any additional searches for available records.  As 
the issue at hand is whether or not new and material evidence 
has been received to reopen the Veteran's claim, the Board 
believes that an additional VA examination is not necessary 
to adjudicate the claim and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that pursuant to the 
Board's remand, the RO furnished the appellant with an 
adequate notice letter in January 2009.  It set forth the 
criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material 
evidence so as to comply with the Kent requirements.  The 
Board believes that the January 2009 notice constituted 
adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.



Factual Background

The Board notes that this claim was originally denied by the 
RO in September 1958 and the RO decision went unappealed.  
The Veteran sought to reopen his claim in May 1975 and the RO 
denied the claim in August 1975.  The Veteran filed a timely 
notice of disagreement and the RO issued another rating 
decision in June 1977 as well as a statement of the case in 
July 1977.  The Veteran appealed the claim to the Board, 
which denied the claim in September 1978.  

The Veteran attempted to reopen the claim in October 2001.  
The RO issued a rating decision in November 2002 in which it 
denied the claim on a de novo basis.  The Veteran failed to 
file a timely notice of disagreement.  In this regard, 
although a fax communication was received in February 2003 
(within one year of the November 2002 rating decision), the 
communication did not express a desire for appellate review 
and was therefore not a notice of disagreement.  38 C.F.R. 
§ 20.201.  In December 2003, the Veteran submitted 
correspondences which the RO accepted as an application to 
reopen the claim.  The RO issued the May 2004 rating decision 
which is the subject of this appeal in which it found that 
new and material evidence had not been received with which to 
reopen the Veteran's claim.    

In this case, the evidence before the RO at the time of the 
November 2002 decision to deny the Veteran's claim included: 
a March 1944 correspondence from the Veteran to his parents 
indicating that he was receiving treatment for a back injury; 
a March 1944 journal entry by the Veteran indicating that he 
had hurt his back; the service treatment records (which 
revealed no findings attributed to a back disability); the 
Veteran's November 1945 separation examination (which yielded 
no finding of any musculoskeletal defects); a February 1955 
treatment report from Dr. L.A.C. that stated that when the 
Veteran was a young boy, he "suffered an injury to his back 
and his back ached for quite awhile" but that he "has never 
been seriously incapacitated with a backache and has always 
gotten along reasonably well until last Sunday, February 20, 
1955" (at which time he injured his back shoveling snow); an 
August 1958 statement from the Veteran's employer indicating 
that the Veteran was hospitalized with a backache in 1955 and 
that he is of the highest moral character; statements by 
fellow soldiers K.W.B., R.F.J., O.M.T., and N.M. indicating 
that the Veteran suffered a backache while in service; the 
Veteran's September 1977 RO hearing transcript; and private 
medical records dated January 1975 to March 1979 from the 
Mayo Clinic and Fairview Southdale Medical Center that reveal 
that the Veteran underwent laminectomies in January 1975 and 
March 1979.  

The November 2002 RO rating decision acknowledged that the 
Veteran was "treated over a short period of time for back 
complaints during service" and that a notarized copy of a 
diary entry "references daily treatment for your back."  
Service connection was denied on the basis that there was not 
a chronic back disability resulting from the in-service back 
complaints.  In other word, the denial was based on a finding 
that the in-service back complaints were associated with 
acute back problems which resolved during service.  The RO 
supported its findings by citing the Veteran's separation 
examination that yielded normal findings, and the fact that 
the Veteran did not seek post service treatment for his back 
until February 1955 (10 years after discharge) when he 
injured his back shoveling snow.    

Evidence submitted since the November 2002 decision consists 
of private medical records that reveal that the Veteran 
underwent a third laminectomy in September 2004; a February 
2005 VA examination report in which the Veteran was diagnosed 
with failed back syndrome; the Veteran's testimony provided 
at a January 2006 RO hearing (that is substantially the same 
as the testimony provided at the Veteran's prior hearing); 
testimony by the Veteran's son at the January 2006 hearing; 
and written correspondences from the Veteran that are 
substantially the same as his previous correspondences.  The 
Board notes that since the July 2008 Remand, the Veteran has 
submitted additional treatment records from Arizona Neurology 
(Dr. A.H.) and Dr. D.A.P.; and a July 2004 MRI report.  

Analysis

The private medical records and the VA examination report 
constitute new evidence.  However, the evidence is not 
material because it does not bear directly and substantially 
upon whether the Veteran sustained a chronic back injury in 
service.  The fact that the Veteran has a current chronic 
back disability is not in dispute; and that fact was already 
noted in the November 2002 RO decision (as well as other 
prior determinations).  As previously noted, the RO denied 
the Veteran's claim in November 2002 because the 
preponderance of the evidence was against a finding that the 
Veteran incurred a chronic back injury while in service.  
Although the RO acknowledged that the Veteran received 
treatment for a back injury while in service; the 
preponderance of the evidence was against a finding that the 
in service back injury resulted in a chronic disability.  To 
the contrary, the evidence suggested that the Veteran's back 
injury resolved in service (as evidenced by the normal 
separation examination and the lack of post service medical 
records until February 1955 (10 years after service)).  The 
Board once again notes that the February 1955 medical record 
stated that the Veteran "has never been seriously 
incapacitated with a backache and has always gotten along 
reasonably well until last Sunday, February 20, 1955."  
Furthermore, the record failed to mention any relationship 
between the back injury for which the Veteran sought 
treatment, and his in service back injury.  In fact, the 
record never mentioned any in service injury at all.  The new 
medical evidence dated in July 2004 submitted by the Veteran 
does not address this deficiency.  This new evidence merely 
documents continuing treatment for back problems and does not 
suggest a nexus to service.

The Veteran's RO hearing testimony and his numerous 
correspondences are merely restatements of allegations 
already considered and denied by the RO when it issued its 
November 2002 decision.  Therefore, they do not constitute 
either new or material evidence.  The testimony of the 
Veteran's son was that he (the son) was born in approximately 
1950, and that when he was five years old (possibly younger) 
he recalled the Veteran being in traction.  The Board notes 
that this constitutes new evidence; but it is not material 
because it does not bear directly and substantially upon 
whether the Veteran sustained a chronic back injury in 
service.  If the Veteran's son was born in 1950, and he 
remembers the Veteran being in traction when he was five 
years old; then the testimony only serves to show that the 
Veteran was suffering from a back disability in approximately 
1955.  That the Veteran suffered from a back injury in 1955 
is undisputed, and has been already been considered by the RO 
in its November 2002 decision.  Therefore the testimony of 
the Veteran's son is not new and material.  

The Veteran still has not has furnished evidence that his in 
service back injury resulted in a chronic disability.  The 
medical evidentiary record has not changed since the prior 
denial.  For the foregoing reasons the Board concludes that 
the added evidence is not both new and material, as it does 
not bear directly and substantially on the specific matter 
under consideration, and by itself or in combination with the 
other evidence of record, does not raise a reasonable 
possibility of sustaining the claim.  See 38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened. 

The Board acknowledges the Veteran's contentions regarding 
additional service treatment records which may have been lost 
or destroyed.  The Veteran's numerous statements suggest that 
these service medical records, if found, would prove that the 
Veteran sustained an in service injury, thereby proving that 
a grant of service connection is warranted.  The Board would 
like to reiterate that it (even as early as 1978) has 
acknowledged that the Veteran received treatment for a back 
injury in service.  As such, service treatment records that 
show treatment for a back injury would not be sufficient to 
warrant a grant of service connection.  The Veteran's claim 
has been denied based on an underlying finding that a chronic 
disability did not result from any back injury during 
service.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Since the Veteran's 
separation examination yielded normal findings, the Veteran 
would need to show that he continued to suffer from a chronic 
back disability in the years immediately following service 
(1945-1955), or there must be competent evidence which 
otherwise suggests a causal relationship between his current 
back disability and the in-service back problems.  There is 
no evidence of continuity of symptomatology during these 
years, and there is no competent evidence suggesting a nexus 
to service.  To the contrary, the February 1955 medical 
report from Dr. L.A.C. directly contradicts such a 
contention.  




ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
a back injury.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


